Case: 19-60569     Document: 00515982672          Page: 1    Date Filed: 08/17/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                             FILED
                                                                    August 17, 2021
                                   No. 19-60569                      Lyle W. Cayce
                                                                          Clerk

   Ndam N. Ndon, also known as Ndam Kenneth Ndon,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 817 167


   Before Owen, Chief Judge, and Smith and Graves, Circuit Judges.
   Per Curiam:*
          Ndam Ndon petitions this court for review of a Board of Immigration
   Appeals (BIA) order dismissing an appeal from an Immigration Judge’s
   decision denying asylum, withholding of removal, and relief under the
   Convention Against Torture (CAT). We dismiss the petition for want of
   jurisdiction.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60569          Document: 00515982672             Page: 2       Date Filed: 08/17/2021




                                         No. 19-60569

           Ndon, a native and citizen of Cameroon, arrived in the United States
   in 2018 and applied for asylum, withholding of removal, and protection under
   the CAT based on his persecution at the hands of the Cameroonian
   government. The Immigration Judge denied Ndon’s application due to
   “omissions, implausibility, vagueness, and inconsistencies between
   [Ndon’s] testimony and other evidence submitted into the record, as well as
   his interviews with the asylum officer.” Ndon appealed to the BIA, which
   dismissed the appeal because it perceived no clear error in the Immigration
   Judge’s credibility determination. The BIA issued its ruling on June 5, 2019.
   Ndon, proceeding pro se at the time, filed his petition for review on June 29,
   2019, but with the wrong court—the Fifth Circuit Court of Appeal of
   Louisiana. Upon being notified of his mistake, Ndon filed his petition for
   review with our court, but not until July 29, 2019.
           We lack jurisdiction over Ndon’s petition. Though the government
   does not contest jurisdiction, this court has “an independent obligation to
   determine whether [it] exists.” 1 A petition for review must be filed within
   thirty days of the date of the final order of removal. 2 This timeliness
   requirement is “mandatory and jurisdictional,” 3 and the Supreme Court has
   made clear that courts “ha[ve] no authority to create equitable exceptions to




           1
               Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).
           2
               8 U.S.C. § 1252(b)(1).
           3
            Mendias-Mendoza v. Sessions, 877 F.3d 223, 227 (5th Cir. 2017) (internal quotation
   marks omitted) (quoting Stone v. INS, 514 U.S. 386, 405 (1995)); see also Reno v. Am.-Arab
   Anti-Discrimination Comm., 525 U.S. 471, 475 (1999) (recognizing that the Illegal
   Immigration Reform and Immigrant Responsibility Act of 1996 “repealed the old judicial-
   review scheme . . . and instituted a new (and significantly more restrictive) one in 8 U.S.C.
   § 1252”).




                                                2
Case: 19-60569          Document: 00515982672            Page: 3       Date Filed: 08/17/2021




                                         No. 19-60569

   jurisdictional requirements.” 4 Ndon’s petition for review was not filed
   within thirty days of the BIA’s order, and we are therefore without
   jurisdiction to consider it. 5
           We recognize the harshness of the jurisdictional timeliness
   requirement as applied here. But we are bound by Supreme Court and Fifth
   Circuit precedent, which firmly establishes that we are without the power to
   create any equitable exception.
                                        *       *       *
           Based on the foregoing, we DISMISS Ndon’s petition for review.




           4
             Bowles v. Russell, 551 U.S. 205, 214 (2007); see Colbert v. Brennan, 752 F.3d 412,
   416 (5th Cir. 2014) (“Additionally, no equitable exception can overcome this jurisdictional
   defect.”).
           5
               See Mendias-Mendoza, 877 F.3d at 227.




                                                3